 

 

4 Case 1:49-cv-06086-VSB Document 2 Filed 06/27/19 Page 1 of 27

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF New YORK

19 wv. 6086
The SON RIGo No.

Write the full name of each plane Qa \T-OS4 08) (To be filted out by Clerk’s Office) .

 

COMPLAINT
(Prisoner)

Do you wa tajury trial? .
Wer QNo

   

Write the full name of each defendant. if you cannot fit the
names of all of the defendants in the space provided, please

 

__ write “see attached” in the space above and attach an a - eh Oh
additional sheet of paper with the full list of names. The SO a = i.
names listed above must be identical to those containedin oy TES
Section IV. . ome

NOTICE —

The public can access electronic court files. For privacy and security reasons, papers fi filed -

with the court should therefore not contain: an individual's full social security number or full

birth date; the full name of a person known to be a minor; ora complete financlat account
“number. A filing may include only: the last four digits of a social security number; the year of

an individual’s birth; a minor’s initials; and the last four digits of a financial account number,
See Federal Rule of Civil Procedure 5.2. oo

 

 

 

” Rev. 5/6/16 |

 

 
 

 

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 2 of 27

I, LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed, primarily for
Prisoners challenging the constitutionality of their conditions of confinement: those claims are
often brought under 42.U.S.C. § 1983 {against state, county, or municipal defendants) or ina

eee ion (against federal defendants), _ Boo
‘Violation of my federal constitutional rights os

O Other:
II, PLAINTIFF INFORMATION Bo .
Each ene must provide the folowing information. Attach additional pages if necessary.

FirstName §§ 8 — Middle initial 7 Last Name

 

 

State any other names {or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.- oo co

 

"Prisoner ID # (if you have previously been in another agency's custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held),

(RAHN TOS N08) NN SSS. S091 HY 21Q

current Place of Detention

G&G. RN. { C. Puta! Lloud<
_O9- A eecen EB Elm

County,. City State
‘Ill. | PRISONER STATUS. .

nes whether you are a 1 prisoner or other conned person:
trial detainee | mS , 7

(2 Civilly committed detainee

O Immigration detainee
( Convicted and sentenced prisoner
CO) Other: .

  

 

Page2_

 
 

 

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 3 of 27

IV. DEFENDANT INFORMATION
To the best of your abllity, provide the following information for each. defendant. Ifthe correct

information is not provided, it could delay or prevent service of the complaint on the defendant. |
Make sure that the defendants listed below are identical: to. those listed in the caption. ‘Attach’

additional pages as necessary.
Longs)

    

 

 

 
 

   

 

 

  
 
 
 

 

  

 

 

 

   
  

  
   
 

  
  

 

 

 

 

 

 

First Name’ ‘Last | Name cas — Shield # /
Current Job Title (or, other identifying i infor mation) Oey
County, City = State: °
‘Defendant 2: . as .
FirstName - Ne Shiela
: ZL #. aus
Current Job Title (or other etiving Info ionk.
AZ) UdSe (sca 42 \ te ew Ch
Curent Work Ades Bg eee
| LINE ee) _ Ren Xe [Nee
” County, City — ~ State——- oe ap Code. -]
Defendant 3: © = | _ ca,
FirstName” -fasise f _ Shield #-
Current Job Til (or other ar ation) "
LO iter oR ox
Current Work “oad
| tania City
Defendant 4: a ee
First Boe Vet Lact iN tel sees

  
   

 

 

 

7 a purl

County, City

Page 3
 

 

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 4 of 27
V. | STATEMENT OF CLAIM. _
Place(s) of occurrence: A104 b-| Ne sntggTOO , ~Ande Srna
St
Date(s) of occurrence: Peprerlace Jot

~ FACTS: |

 

‘State here briefty the FACTS that support your case. Describe what st happened, how ‘you were

harmed, and how each defendant was personally involved in the alieged wrongful actions. Attach ©
additional Pages as. necessary.

 
 

 

    
 
 
 

 

 

Sie ay LO! b-
tae Aad, J1GY Devry

tue Awards, Th

 

 

 

 

 

 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tp. ‘She
ident

 

Page 4
 

 

 

Lo = Case.1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 5 of 27.

 

 

 

 

 

 

 

 

    

 

 

| INJURIES:

if you were injured as a result of these actions,
if any, you required and received.

Beveon. xen iciebna Pain Jeceag | \ __ Side hi |

describe your injuries and what medical treatment,

 

 

 

 

State briefly what money damages or other relief you want thec court to order.

T am Oeevine, Weno- Es (-Tp. al. CONG Dapingt. -
: 00. Wher Ne Bidet oo ee Mam Le Oo
& NC. BL DOCNEs 2 WA ahd Vo f vol YEN each |
Reber Ors C :

eT A NA ARCA I'S 2 eanpl

\O- Rs ¢ 2 2 y= ot eS &\ {' Ck LYNALLN Sse a - “fh

ie peal se Dein ; ?_S | AN

BeNOR IID rloWWAY
Wr

a. aren Si Bein

v ae Praiae Seeks,

Tree” oPAlera, Patch Perse ‘Copnaitigs. &3B-S Ahoy
— Page 5 Ae,

| - Dollows.

       

ZS - Oy ! roth. 1 te Av‘ . <

 
 

 

#1.)

#2.)

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 6 of 27

"STATEMENT OF FACT'S"

On September , 6th, 2017 at approxiametly 1150 in the County ee

of the Bronx, New York I plaintiff WILSON LUGO, had just ~~

exited out of a building from visiting a family friend |

at 1016 Washington Avenue & 164th’ Street. Upon me walking _

on 164th street towards Third Ave,I observed a Black

Impala Chevorlette vehicle jump the sidewalk Iwas on.

And,had accelerated its spread speed heading directly

towards me.

As it quickly came upon the sidewalk approaching me,I
didnt have time or: the opportunity to protest tiy self. —
The vehicle violently: slammed into my left side Pelvis

Area with that type of Impact I lost balance and fell to

the ground,! forced myself to get up,Due to the Fear-

anxiety attack and unknown identification. of who was

assaulting me.I feared for my life & Safety. .
 

 

#3.)

4.)

Case 1:19-cv-06086-VSB. Document 2 ‘Filed 06/27/19 Page 7 of 27

As I manage to get away from my assailants,since I was
totally under the impression I was being targeted for a
random assault. attack or, possible Robberry attempt.So-I
ran towards-164 th Street. As 1 began: to rua plainclothe
N.Y.P.D. Detective who had never identified himself to

me as a-Pélice Officer grabbed me from behind & started

to slammed me brutally upon the ‘sidewalk concrete pavement. -

I hit the sidewalk pavement head first,and began to fall

on top of. me,pinning me. tothe surface.Within seconds my

face, head & back bécame: a:’puiching bag for all the public
and gathering police officers involved in the unnecessary ~

use of execessive force(ASSAULT) . They(Four)police officers --

were all dressed in, civilian plain.clothes,continued to. _

join in on the assault & escalate the matter instead. of:

quelling the incident from risiing any further.

 

 
 

 

#5..)

#6.)

#7.)

Case 1:19-cv-06086-VSB Document 2. Filed 06/27/19, Page 8 of 27

I was next escorted to the 42nd Precint and placed under

“arrest. Where I was held for"72" hours without being

- officially arraigned into criminal court for the allegation

Throughout that time I was denied medical assistance for

-approxiametly(2)day's. until E.M.S. medical personnel had:

finally arrived and commenced to examine my injuries.

During that period ins the precint I was deprived of the

' basic health necessities such as"FOOD" & WATER" as an

means to torturezand humiliate me .Also, as a means to
extract a criminal statement,Confession,or incriminating
information out of me to bolster the:case & its arrest

evidence.I was also, denied the right to use a" TELEPHONE"

to contact my family & Defense Attorney.

The primary reason I was subjected to this type of mis-

treatment is due in part to the warrantless arrest made

_ by these defendants. Which wassdeemed illegal | after the

"24" period of detention had came to it's toll. I was held

for a extensive"40" plus hours after being admitted into.

_N.Y.P.D. custody.and not arraigned upon the alleged charges

as it is so mandated by C.P.L.#140.20.

 

 
 

‘Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 9 of 27.

"CONTINUATION OF PARAGRAPH#7"

The defendants had filed:a falsified statement report that
claimed I(PLAINTIFF)was seen afew Hour's" after arriving ©
at the 42nd Precint station house.A single careful review
of the documented"®.M.S<. MEDICAL TREATMENT REPORT/FORM"
reflects upon said documentation that detective JOSE:VALDEZ,
#1842 had completed the same document alleging that the .

Medical treatment report/forp was completed on September ,6th, »
-. 2047.
But ,upon the E.M.S.-document examiner report it has
. been technically dated as of September ,8th,2017"NOT" September,

6th, 2017 as detective VALDELZ#i842 has. p¥pclaimed to be a false

Fact .See,Exhibit"A"Also,Defendant SASHA‘BRUGAL#265 had interfered

in the medical technicians examination of plaintiff WILSON LUGO,
in the 42nd Precint who directed the E.M.S. medical physicians —
discontinue the treatment because they wa -nted to get plaintiff

to the Bronx Criminal Court house. on time,which was a facade.

 
 

 

#8.)

#9.)

#10.)

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 10 of 27

I was initially denied medical assitance treatment but,after

several long hours of me complaining to the precint desk Set.

he had alerted"E.M.S.medical technicians who arrived & assist-

‘ed me with my notable injuries.The defendants have denied the

., plaintiff medical ‘assistance immediately..after the assault on >

him was carried out on him less than a hour thereafter. that

denial is a characteristic . "Medical Negligence” &"Failure to-

Protect” in violation of Pursuant to his 8th & 14th U.S.C.A.

Rights.

See,Annexed Exhibit"A".(Medical Treatment Of Prisoner Form).

As IL was admitted into the New York City Department of Corr-

ections at Riker's Island I was given additional medical

_t#¥eatment follow up.Which I recieved pain killers medication

(IBUPROFEN) and also,Pyschiatric Medication to treat the medical
traumatical effects I had experienced at the hands of the N.Y.-
P.D. arresting police officer's.The medical diagnosis was later

i8Stied & determined to be attributed to Mental anguishment &

' Depression of anxiety attacks symptoms.Medicine recommended for

diagnosis is"RIMROM".

There is video surveillance foootage content of the incident
in question which was preserved for discowery.The video is.
directly apart of the ar resting police officers uniform body

cameras for investigation & arrest purposes.
 

 

#11.)

#12.)

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 11 of 27

Plaintiff WILSON LUGO;defense attorney MITCHEL, IGNATOFF, Esq.
has a courtesy copy of the video surveillance assault incident
which he recieved from the prosecutor in the case N.Y.P.D.
effected their arrest upon .Défense counsel is practicing

currently at the law firm address of 42 West 44th Street,

New York,New York, 10028(Tele#646-598-9460)..

Subsequent ly, thereafter I filed a grievance’ complaint for

assault &. battery of official misconduct against the group.

. Of arresting police officers involved in the incident to

the New York City Civilian Complaint Review. Board(C.C.R.B.)
informing them of the incident and requesting for a probe.
As of the date of this complaint being filed I am awaiting
for the conclusion of their investigation results. See, Exhibit

mpi ..

 
 

#13.)

Case 1:19-cv-06086-VSB Document 2. Filed 06/27/19 Page 12 of 27 .

DEFENDANT#1 . )THE CITY OF NEW YORK-AUTHORITY MUNICIPALITY

DEFENDANT#2. )P. O.SASHA BRUGAL, #265- (DETECTIVE )42ND PRECINT
- ~~" BRONX NEW YORK ©

DEFENDANTH9.)P.0. JOSE. VALDEZ, #1842-(DETECTIVE) 42ND PaEctNR _

42np, PRECINT .
DEFENDANTES.. YP. 0.PEDRO GOMEZ, #580- ~(DETECTIVE) BRONX NEW YORK”

DEFENDANT#5.)P.O.JOHN DOE, #? 277- -(DETECTIVE)42° PRECINT -
- : _ BRONX NEW YORK ~

PLAINTIFF ,WILSON LUGO,CITES THE NAMED DEFENDANTS’ IN SEQUENCE

ORDER, HOWEVER, PLAINTIFF RESERVES THE RIGHT TO STATE THE NAMES oF |

UNKNOWN DEFENDANTS WHO PARTICIPATED IN THE INCIDENT AS OF. THE

DATE OF THIS FILING AS" JOHN DOE/JANE DOE" UNTIL DISCOVERY IS
MADE AND SAID UNKNOWN PARTICIPANT ARE LATER IDENTIFIED HEREIN.

THIS 42 U.S.C.#1983 CIVIL RIGHTS VIOLATION COMPLAINT FILED IN

_ THE SOUTHERN DISTRICT COURT OF NEW YORK RESPECTFULLY.
 

ee

#1.)

#2.)

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 | Page 13 of 27

"CAUSE OF ACTION FOR 42 U.S.C.#1983 COMPLAINT"

This Civil Rights Violations complaint filed under 42 U.s.c.

1983 is being predicated. on a issue of a Federal Question:

That falls within the constitutional vessels of the plaintiff

8th & 14th United States Constitutional Amendments.A provision

_ that was deliberately abridged by the defendants named herein.

Each named defendant acted a individual in the personal and

official capacity's as a agent of the State cloth within the

- governmental obligations while acting under the Color of the

State Law.Who deliberately inflicted harm & injut{es gpon ihe:

plaintiff WILSON LUGO,in a wanton,capricious & arbitrary manner. -

Which as a result caused the plaintiff to suffers permanant

injuries damages to his physical person(s) by the defendants

using complete unnessary execessive use of force on September,

: 6th,2017 in attempt to secure the plaintiff for arrest.
 

 

#3.)

# 4.)

#5.)

- The use of force was dotaily umnecessary & excessively

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 14 of 27

The plaintiff WILSON LUGO,never resisted arrest during this

violent encounter with said defendants. It was never stated

in the arresting police officers arrest report that the

plaintiff had intentions to harm them,escape or resist in
moments & time leading up to the apprehension.That would
perhaps explaint bysa show of facts that the use of force

necessary & justified.

flagrant ‘in nature.The conduct rises to the level of cruel

& Unusual Punishment,along with deprivation of Due Process

to equal protection to the Law. (FARMER Ve BRENNER, 511 U. Ss.

825) (WOLFF v. McDONNELL, 418 U.S. 539)

The defendants are 100% liable for, plaintiff injuries in

the sole capacity that several actually participated in
the assault while the other defendants. stood. by failing to

deescalate the injustice act set ‘upon the phaintifé. The

others are JOHN DOE,due to failure to disclose their

ideitity's after the incident was quell,
#6.) -

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 15 of 27

Plaintiff WILSON LUGO,demands herein that a If,the defendants

are held liable by end on the applications of the Law,there

after said civil trial has came to a conclusion,Plaintiff

indubious ly ,request's & "DEMAND" that the judgment ./compensation

of $5.3,000,000, Million-U.S.Dollars.

-PLAINTIFr, 7

7 for said tort/injuries be made’ in the sum amount of$3.5,000.000,

Million U.S.Dollars,as well as PUNITIVE DAMAGES in the amount

     

—

 

WILSON LUGO,#

~~ G.R.V.C.

09-09 HAZEN STREET

E.ELMHURST,NEW YORK,11370 —

 
 

 

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 16 of 27

“EXHIBIT -"A"

#1.) “PLAINTIFF WILSQN-LUGO MEDICAL TREATMENT OF PRISONER REPORT". ©
. “4 . . |

-*

 

 
 

 

— I -
| Case. 1; 19- -CV- 06086- VSB. Document 2 Filed 06/27/19 Page 17 of 27 | "

MEDICAL TREATMENT OF PRISONER
ND Ron 12-40) Pane

iedatiahiidtal

cot oe cel Rae Serre - ae ~

 

, Date:

 

 

Gh 4

 

 

 

 

 

 

 

 

 

 

“Tes a2 ak EES TR leat
: OTE as ly bs : .
meer yn oed Name (laa Fant ME) «Signature tnt a Shield No. Tax Rag. No. Command

 

 

 

 

Bacort
Officer;

   

” Fark in) Name (lan, Prey Mit}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pans . tp" wig 2
—
lie
: » .€7 , . : . :
Fitsoner Rehaed Wadia |Pisoner fused Medica Al Prisoner Rehined Medical Aid . Recommend Prisoner Be Separated From
“In The Field - O Yea OF Ai The Command Dy Yes @’No Within The Court Section OVes 2 Genera! Popuistion G Yes G No m
EMS, Naw Ap. d! Reter To Hoophe! Emeigency
Fe nal NG Wee See
: 7 ame 2 Reig:
Court 7 © Yes
5 . { A wy . ne ection - Date y .
SECTION b - TO.ME COMPLETED SY HOSPITAL MEDICAL STAPF . eo : . 7 j .
Admitted To Hospitn| Wath Recommanced By Tranafar to PayoNatric Hosptial Recommended Medication Prescribed . Madication To Be Taian Ap
Gves GO No | Hosphal Sit CF Yen © No | By Hospkal Medical Gia? 5 ves Che 10 ves © No Prescribed (© Yea © No
Macieation To Travel With Prisoner Refer To Poychiaitc Hospial a _
G Yes. No O We © No oo,
Print Name {last Firm, 4.1) - Signature Tie _ / | Date ‘Tine
Section ie .
7 TlOe pea

 

 

DISTRIBUTION: 1. WHITE, 2.

BLUE,
(Receipt wil be obtained by Eecorting OMioer on PINK COPY and
_ famove BUFF COPY irom FILE. nd forward.il to COMMAND-OF

_ Nore: AFPHOTO COPYOF TING FORM MAY BE PROVIDED UPON REQUEST: TOHEALTH AND HOSPITALS conronarion ome) PERSONNEL. ~

“2. PINK-

DEPT. OF CORRECTION,

‘4. BUFF- CMD. OF ARRE:
OF cemared to COURT SECTION facity. Upon receint of P
ARREST FOR FILE.)

st. 5. GREEN - ARAAGNNG woos
NNK COPY. _COURT BECTIO

SECTION. Superdscr wit- -
 

 

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 18 of 27 —

"EXHIBIT -"B"

#2.) “PLAINTIFF WILSON LUGO CIVILIAN/GRIEVANCE COMPLAINT TO C.C.R.B."

 
 

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19. Page 19 of 27

r

FROM: Mr. WILSON LUGO, # 241-17-05408 -
‘G.R.V.CG.

09-09 HAZEN’ STREET
E. ELMHURT, NEW. YORK? ;11370

TO :NEW YORK CITY CIVILIAN COMPLAIN REVIEW BOARD (OE Dk

ADMINESTRATIVE OFFICE,
100 CHURCH STREET, 10 FLOOR, .
NEW YORK,NEW YORK, 10277- 1954

Dated: March, 95 th. 2019

_ Sub: "RECENT COMMUNICATION-REQUEST 1 FOR PROBE INTO N..Y.P:D. rscompuer=*
oo FOR"ASSAULT & BATTERY" OPON CITZEN/PRISONER”

Dear , Sir/Madam,
PLEASE BE KINDLY ADVISED,as of the date of |
‘this letter to. your area office regarding the above subject.

I am writing thissletter to. have your area office probe a ~

complaint filed against several N.Y.P.D. officer's for an oe :

“ASSAULT & BATTERY" incident that occurred out of the 42nd
Precint vicinity area in the County of: the Bronx,New York, :
On September 6th, 20477 at approxiametly 1350

Hours at the location of 1016 Washington Ave & 164th Street,

 

 
 

; Case 1:19-cv-06086-VSB. Document 2 Filed 06/27/19 Page 20 of 27 2

‘I was walking in the direction ‘of Third Ave when all of
sudden. a unmarked detective Black Impala Cheverolette
Vehicle has accelerated it's speéd level and came towards

. Me, It suddenly leaped upon the sidewalk that I was walking
on and headed directly to me.I” attempted: to: move out of | oo ;

the way , But ,unfortunatelty I never made it quick énough,

 

The Vehicle had Violently struck mé in Tay “eight side pelvis” = 7
area causing me to lose balance and fall upon the ground pavement
pavement .I next tried to get up on my feet and was, tackled
down back-to the ground by several Police officers who was”
‘dressed in plainclothes attire garments.All the while they
nevér stated prior to encountering me. that they are members

of the «42nd Precint command N.Y.P.D.

Seconds later I was immediatelty experiencing several fi t

   

Feets,kicking me punching on me elbowing me back to he round

Brutally being beaten on without a single word of anndun€ing

themselfs as N.Y.P.D.
 

 

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 21 of 27

I finally gawe inn-to the assault & battery attck and asked

to please! stop!i!. After about(2)minutes so to speak they. stop

and placed me in Metal restraints handcuffs.

I was taken to the vehicle that struck me- and place inside,

all the while I was profusely. bleeding and accrued several
laceration narkes all over’ my” body:I requested to see as

‘Doctor or be taken to a area hospital, but, that. request was.
blantty denied. Until several hours: went. by at the precint
and I continued to requedstfor medical assistance desk Sgt.

“contacted Medical assistance "E.M.g." who. arrived and gave

me minimum treatment .See, Exhibit"A" N.Y.P.D.-Medical Treat-

ment Form of Prisoner..

I. was arrested for a alleged charge of Assault: upon .a ‘person

on September, 6th ,2017 I.was denied" FOOD: & WATER" and was held

- in the Precint for"72" hours arrest date 5/6/17 My Court date

for arraignment was on 9/9/17 check Bronx County Criminal Court

Administrative: Records for verffication.

 
 

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 22 of 27

Where thihs arrest: and brutal assault occurred was also -
captured on video surveillance ‘footage tapes in that vi¢inity
particularly on 164th Street and third ave:

I was not aware of whom to report this assault to other than

my defense attorney Mr. MITCHELL E. IGNATOFF Esq. of: 42 West 44th

Street ,N. Y.N.Y. 10028(TeLe#646- -598-9460)

My attorney has. knowledge of this incident and a copy of the
Video was given. to him by the Assistant District: Attorney

Prosecuting the case I ‘being ‘held on.in Bronx County New York,

. It has been over a year but,I can without question prove my

allegations which are preserved on a DVD.with The: Supreme Court

County Clerk Administrative Office of recordds.1- am a layman

in terms of knowing the Law & its procedure of operations.

‘I was severely timid & afraid of pursuing these allegations |

against N.Y.P.D. I was | thinking they might upgrade my charge?

offer me too much time? a Lot of things cross ny mind, $a I.
am coming forward NOW!!! could you PLEASE! grant me a future

interveiw

 
 

Case 1:19-cv-O6086-VSB Document 2 Filed 06/27/19. Page 23 of 27

The police officers .who assaulted me are as follows:
#1.)P.O.SASHA BRUGAL,#265(42nd Precint Bronx N.Y.)
#2.)P.0.JOSE -VALDEZ,#1842(42nd Precint Bronx ,N.Y. )
#3.)P.0.PEBRO GOMEZ,#580(42nd Precint Bronx,N.Y.)
#4.)P.0.JOHN DOE,#7?77(42nd Precint Bronx,N.Y.)

These are the party's responsib&é for carrying out the
ASSAULT & BATTERY against me'on September, 6th, 2017 I
.Sincevely appreciate it if you grant me this interveiw

fo expose this official misdeed of these foul police
individuals who needs to be held accountable for my injuries.

Your time & effort that you spend in.

this matter of mine will be kindly & sincerely appreedated

   

Thank You!

 

     
   

E
oat, WILSON
4 oy “ Ge R.V.C.

ghar oe 20y89-09 HAZEN:
_sworn to before Me this Day BE y 48 \% =, ELMHURST; }
March, 0 9 23 =; oS Es es

fl ——— 3

|
—* HOTARY ‘PUBLIC

AUT

G0,

REET
W YORK, 11370

iS
ins
p=
 

 

wre

COMPLAINT REPORT — CIVILIAN COMPLAINT REVIEW BOARD

instructions, You may tte this report by:

(A) Delivering it in pereon to the Civilian Complaint Review Board (CCRB}; or
 (B) Malling ti (postage pre-paid) to the GORE; or

(C) Telophoning the CCAB at 1-800-341-CCRB; or

{D) Filing Wi at eny police precinct station house {obtain fiing receipt).

FOR LOMRLAITS-ARSINST MEMBERS OF THE vc CMECE Here ity 24 of 27

 

 

Address (Home/Business) : Apt. No.

eR CO - 08-90 YV,

Bille Ep Code Oa orn

 

 

Cy ~

 

 

 

 

 

 

  
  

 
 
  

Addroes Sia
KN

_ [Seon For etatates punpowes oy Se ().M oC Fe

 

 

[DC VICTIM (¢ )wrENESS Una Nate _ Firét Neme wi

 

Akivese:(Horve /Butinwas) ‘Apo. Giy State “Zp Code aw eg

 

 

Optiqnal/For statiaiial purposes only: Sak: { MOC) F RacevEthoicity:

   
 

 

 

+ Depew, tgou- LO lb Desegoa” Boy py

Date and Time of Incident

‘Rank | Name

  

A2ad
U2

 

 

 

 

 

 

 

 

 

 
 

 

Case 1:19-cv-06086-VSB REGUpRAt Pap iled 06/27/19 Page 25 of 27

BO NOT WRITE W THIS SPACE _

ee ee ee ee ey ee ee ee

 

 

 

 

 

 

___ NEWYORK AY.
Fao BRP ER =

BUSINESS S REPLY W MAIL]

 

 

 

CIVILIAN COMPLAINT REVIEW BOARD |

100 CHURCH ST FL 10 -
NEW YORK N¥' 10277-1954.
. enslalEg ER EURO d Ny ggo ttggadefgotledftjep guage typ

— ee ee ee ee ee

(Witte adtionet information below it hacessary)

 

 

 

 

TiS
 

 

, case.

 

' Case 1:19-cv-06086-VSB Document 2 . Filed 06/27/19 Page 26 of 27 .

VU. PLAINTIFF'S CERTIFICATION AND WARNINGS
_ By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being Presented for an improper purpose (such as to harass, cause unnecessary

delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law

or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have eviderttiary support aftera
reasonable opportunity for further investigation or discovery; and (4) ecomplaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11. FR

Tunderstand that if file three or more cases while ] am a prisoner that are dismissed as

future cases.

. frivolous, malicious, or for failure to state a claim, Imay be denied in forma pauperis status in

- Talso understand that prisoners must exhaust administrative Procedures before filing an action

in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as Tequired.

| I agree to provide the Clerk's Office with any changes to my address. I understand thatmy _ -

failure to keep a current address on file with the Clerk's Office may result in the dismiséal of my 4

 
     

Each Plaintiff must sign and date the complaint. Attach additional

   

 

proceed without prepayment of fees, each plaintiff must Y, fication .:
OV CLF CEES SY \e

 

First Name Middle Initial Last Name

 

pe RNleCo Ce y7-osyo8)

 

 

 
 

_ Prison Address _ 7 ae
QNA- OQ TWazen Cee Entkae TN. de
County, City | State = Zip Che Wa
| Date on which ft am delivering this complaint to prison authorities for mailing: / , / 2s" 2 , / 9.

- Page 6
 

 

Case 1:19-cv-06086-VSB Document 2 Filed 06/27/19 Page 27 of 27

; Clinton or i
4 CeMesi2014

aie ) rainy | veces AS 5a $001,7 75

ieee = jucet oid fo wf

Correctional facility

sais gu 27 PA 288

ER me, Cee
cL aye

Oe’
Pro Se SO

apeeglt lye 4 Milde ti EK

we 6 United States Dist cx Court

Dourthern Wore cae OF MRD YORK
U.S Courk \nouse

Foley Squacey HD Cente S

New Jou. , New oRK_- /000'7- /5@}

Lewal 06/1

 

ye

 

 
